UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                          April 26, 2010

                                          No. 09-4140

                               KWAME DWUMAAH, Petitioner
                                             v.
                               ATTORNEY GENERAL OF THE
                                UNITED STATES, Respondent
                                 (Agency No. A075-462-772)

Present:    RENDELL, HARDIMAN and ALDISERT, Circuit Judges.


            Motion by Respondent to Publish Opinion filed April 12, 2010.


                                                            /s/ Anthony Infante
                                                          Anthony Infante/arl
                                                          Case Manager        267-299-4916
                                         ORDER

The foregoing Motion is GRANTED.




                                                          By the Court,


                                                           /s/ Thomas M. Hardiman
                                                                 Circuit Judge

Dated: 29 June 2010